Title: From Thomas Jefferson to John Breckinridge, 7 August 1805
From: Jefferson, Thomas
To: Breckinridge, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 7. 05.
                  
                  The office of Attorney General for the US. being not yet permanently filled, I have an opportunity of proposing it for your acceptance. both it’s duties & it’s emoluments are too well known to you to render it necessary for me to particularize them. I shall with the greater pleasure learn that you accede to my wishes in availing the public of your services, as your geographical position will enable you to bring into our councils a knolege of the Western interests & circumstances, for which we are often at a loss; & sometimes fail in our desires to promote them. hoping that in your patriotism, & perhaps in other circumstances you will find motives sufficient to induce you to become a part of our administration; I will pray you, as soon as you shall have been able to form a decision, to be so good as to communicate it to me. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               